Exhibit 10.5

REPRESENTATION, WARRANTY AND INDEMNITY AGREEMENT

This REPRESENTATION, WARRANTY AND INDEMNITY AGREEMENT (this “Agreement”) is made
and entered into as of May 13, 2013, and is effective as of the Closing Date (as
defined herein), by and among Armada Hoffler Properties, Inc., a Maryland
corporation (the “REIT”), Armada Hoffler, L.P., a Virginia limited partnership
and subsidiary of the REIT (the “Operating Partnership”, and collectively with
the REIT, the “Acquirer”), and Daniel A. Hoffler ( the “Principal”). Certain
capitalized terms used herein are defined in Section 4.2 hereof.

RECITALS

WHEREAS, the Principal owns, directly or indirectly, record and beneficial
ownership interests in each of the entities described on Schedule I attached
hereto and incorporated by this reference (the “Contributed Entities”), which
Contributed Entities are the direct or indirect owners of the respective
properties described on Exhibit I (each, a “Property,” and collectively, the
“Properties”) or the entities that own the Properties (the “Property Entities”)
also described on Exhibit I attached hereto;

WHEREAS, the REIT desires to acquire, through the Operating Partnership or one
or more other subsidiaries of the REIT or the Operating Partnership, ownership
of the Contributed Entities and, thereby, direct or indirect ownership of the
Properties;

WHEREAS, concurrently with the execution of this Agreement, the Operating
Partnership is entering into a contribution agreement with the Principal (the
“Contribution Agreement”) and contribution agreements with the other owners of
record and beneficial ownership interests of the Contributed Entities (the
“Contributed Interests”) (the Principal and such other owners, each, a
“Contributor” and collectively, the “Contributors,” and such agreements, each, a
Contribution Agreement and collectively, the “Contribution Agreements”),
pursuant to which each Contributor shall contribute to the Operating
Partnership, or a wholly-owned subsidiary of the Operating Partnership, all of
the Contributor’s right, title and interest in the applicable Contributed
Entities, and the Operating Partnership, or such subsidiary, as applicable,
shall acquire from each Contributor all of each Contributor’s right, title and
interest as a holder of interests in the Contributed Entities;

WHEREAS, capitalized terms used but not elsewhere defined in this Agreement
shall have the meaning ascribed to such terms in Section 4.2 hereof;

WHEREAS, the Formation Transactions (as defined herein) relate to the proposed
underwritten initial public offering (the “IPO”) of shares of common stock, par
value $0.01 per share of the REIT (the “REIT Shares”), following which the REIT
will operate as a self-administered and self-managed real estate investment
trust within the meaning of Section 856 of the Code;

WHEREAS, pursuant to the Formation Transaction Documentation, the Operating
Partnership will pay a combination of cash, without interest, units of limited
partnership interest in the Operating Partnership (“OP Units”), to the
Contributors in exchange for their contribution of the Contributed Interests to
the OP or its subsidiaries;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Principal, by way of his direct and indirect ownership of the
Contributed Interests, will materially benefit from the consideration to be
received by him from the Acquirer pursuant to his Contribution Agreement; and

WHEREAS, in order to induce the Acquirer to enter into the Formation Transaction
Documentation, the Principal has agreed to provide certain representations,
warranties and indemnities as set forth herein.

NOW, THEREFORE, for and in consideration of the foregoing and the
representations, warranties, covenants and other terms contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

ARTICLE I

REPRESENTATION AND WARRANTIES

Except as disclosed in the Prospectus or in the schedules referenced in this
Article I and attached hereto, the Principal represents and warrants to the
Acquirer that, with respect to each of the Contributed Entities and its
Subsidiaries and respective Properties, as of the Closing Date:

1.1 Organization; Authority. (a) Each of the Contributed Entities and Property
Entities has been duly organized and is validly existing and in good standing
under the Laws of its jurisdiction of organization and has all requisite power
and authority to carry out the transactions contemplated by the Formation
Transaction Documentation (as defined herein), and to own, lease and/or operate
each Property owned, leased and/or operated by it and to carry on its business
as presently conducted. Each Contributed Entity and Property Entity, to the
extent required under applicable Laws, is qualified to do business and is in
good standing in each jurisdiction in which the nature of its business or the
character of its Properties make such qualification necessary, other than such
failures to be so qualified as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Limited
Partnership Agreement, Limited Liability Company Agreement and Operating
Agreement, Articles of Incorporation, Charter or Bylaws, as applicable, of each
Contributed Entity, as may have been amended from time to time, (each a
“Governing Agreement” and collectively, the “Governing Agreements”) a complete
and accurate copy of which has been delivered to the Operating Partnership and
its counsel, is in force and effect as of the date hereof, and has not been
further modified or amended.

(b) Schedule 1.1(b) sets forth as of the date hereof with respect to each
Contributed Entity and Property Entity (i) the ownership interests of the
Contributed Entity and its Subsidiaries and Property Entity, (ii) the ownership
interest of each Contributed Entity in each Subsidiary, if any, and, if not
wholly owned by a Contributed Entity, the identity and ownership interest of
each of the other owners of such Subsidiary, and (iii) each Property owned or
leased pursuant to a ground lease by each Contributed Entity or its Subsidiaries
and each Property

 

2



--------------------------------------------------------------------------------

Entity. Each Subsidiary of the Contributed Entities has been duly organized and
is validly existing and is in good standing under the Laws of its jurisdiction
of organization, and has all requisite power and authority to own, lease and/or
operate its Properties and other assets and to carry on its business as
presently conducted. Each Subsidiary of the Contributed Entities, to the extent
required under applicable Laws, is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
character of its Properties and other assets make such qualification necessary,
other than such failures to be so qualified as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There are
no rights to purchase, subscriptions, warrants, options, conversion rights or
preemptive rights relating to the Contributed Interests or any equity interest
in the Contributed Entities or the Property Entities, or any other security
convertible into or exchangeable for such equity interests.

1.2 Due Authorization. Each agreement, document and instrument included in or
contemplated by the Formation Transaction Documentation and executed and
delivered by or on behalf of any Contributed Entity or Property Entity
constitutes, or when executed and delivered will constitute, the legal, valid
and binding obligation of such Contributed Entity or Property Entity, each
enforceable against such Contributed Entity or Property Entity in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium or
other similar Laws relating to creditors’ rights and general principles of
equity.

1.3 Consents and Approvals. Except as shall have been obtained or satisfied on
or prior to the Closing Date, no consent, waiver, approval, authorization,
order, license, permit or registration of, qualification, designation,
declaration or filing with, any Person or Governmental Authority or under any
applicable Laws is required to be obtained by any Property Entity, Contributed
Entity or Subsidiary in connection with the execution, delivery and performance
of any of the agreements or documents included in or contemplated by the
Formation Transaction Documentation and the transactions contemplated hereby and
thereby.

1.4 No Violation. None of the execution, delivery or performance of any
agreement or document included in or contemplated by the Formation Transaction
Documentation nor the transactions contemplated hereby and thereby does or will,
with or without the giving of notice, lapse of time, or both, violate, conflict
with, result in a breach of, or constitute a default under or give to others any
right of termination, acceleration, cancellation or other right under, (A) the
organizational documents of any Property Entity, Contributed Entity or
Subsidiary, (B) any agreement, document or instrument to which such Property
Entity, Contributed Entity or Subsidiary or any of their respective assets or
properties (including the Properties) is bound or (C) any term or provision of
any judgment, order, writ, injunction, or decree binding on such Property
Entity, Contributed Entity or any Subsidiary.

1.5 Capitalization. All of the issued and outstanding equity interests of each
Contributed Entity, Property Entity and Subsidiary are duly authorized, validly
issued and fully paid and are not subject to preemptive rights or appraisal,
dissenters’ or other similar rights under the organizational documents of or any
contract to which any Contributed Entity, Property Entity or its Subsidiaries is
a party or otherwise bound.

1.6 Licenses and Permits. All notices, licenses, permits, certificates and
authorizations required for the continued use, occupancy, management, leasing
and operation of

 

3



--------------------------------------------------------------------------------

the Properties have been obtained, are in full force and effect, are in good
standing and (to the extent required in connection with the transactions
contemplated by the Formation Transaction Documentation) are assignable to the
Operating Partnership. No Property Entity, Contributed Entity, or Subsidiary or,
to the Principal’s Knowledge, any Contributor or third party has taken any
action that (or failed to take any action the omission of which) would result in
the revocation of any such notice, license, permit, certificate or authorization
where such revocation or revocations would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, nor has any of them
received any written notice of violation from any Governmental Authority or
written notice of the intention of any entity to revoke any of such notice,
license, permit, certificate or authorization, that in each case has not been
cured or otherwise resolved to the satisfaction of such Governmental Authority
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

1.7 Litigation. Except for actions, suits or proceedings fully covered by
policies of insurance, there is no action, suit or proceeding pending or, to the
Principal’s Knowledge, threatened against any Property Entity, Contributed
Entity or any Contributor, Subsidiary or Property, which, if adversely
determined, would, individually or together with all such other actions,
reasonably be expected to have a Material Adverse Effect. There is no action,
suit or proceeding pending or, to the Principal’s Knowledge, threatened against
any Property Entity, Contributed Entity, Subsidiary or any Contributor which
challenges or impairs the ability of any Contributed Entity, Subsidiary or any
Contributor to execute or deliver, or perform its obligations under any of the
Formation Transaction Documentation or to consummate the transactions
contemplated hereby and thereby. There is no judgment, decree, injunction, or
order of a Governmental Authority outstanding against any Property Entity,
Contributed Entity or Subsidiary or, to the Principal’s Knowledge, any officer,
director, principal, managing member, or general partner of any of the foregoing
in their capacity as such, or, to the Principal’s Knowledge, any Contributors
which would reasonably be expected to have a Material Adverse Effect. No
Property Entity, Contributed Entity or Subsidiary has received any written
notice of any pending or threatened proceedings for the rezoning (i.e., as
opposed to the current zoning) of any Property or any portion thereof which
would substantially and materially impair the current or proposed use thereof.

1.8 Compliance With Laws. Each Contributed Entity and its Subsidiaries and each
Property Entity has conducted its business and maintained its Property in
compliance with all applicable Laws, except for such failures that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. None of the Property Entities, Contributed Entities or
Subsidiaries nor, to the Principal’s Knowledge, any Contributor or third party
has been informed in writing of any continuing violation of any such Laws or
that any investigation has been commenced and is continuing or is contemplated
respecting any such possible violation, except in each case for violations that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

1.9 Properties.

(a) Each Property Entity is the insured under a policy of title insurance as the
owner of, and, to the Principal’s Knowledge, is the owner of, the fee simple
estate to such Property Entity’s Property, in each case free and clear of all
Liens, except for Permitted Liens (as defined herein).

 

4



--------------------------------------------------------------------------------

(b) Except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (1) no Property
Entity, Contributed Entity, nor Subsidiary, nor any other party to any material
agreement affecting any Property (other than a Lease (as such term is
hereinafter defined) for space within such Property, but including any agreement
that constitutes a Permitted Lien), is in breach or default of any such
agreement, (2) to the Principal’s Knowledge, no event has occurred or has been
threatened in writing, which with or without the passage of time or the giving
of notice, or both, would, individually or together with all such other events,
constitute a default under any such agreement, or would, individually or
together with all such other events, reasonably be expected to cause the
acceleration of any material obligation of any party thereto or the creation of
a Lien upon any asset of any Property Entity, Contributed Entity or Subsidiary,
except for Permitted Liens, or otherwise reasonably be expected to have a
Material Adverse Effect and (3) all agreements affecting any Property required
for the continued use, occupancy, management, leasing and operation of such
Property (exclusive of space Leases) are valid and binding and in full force and
effect, subject to applicable bankruptcy, insolvency, moratorium or other
similar Laws relating to creditors’ rights and general principles of equity.

(c) To the Principal’s Knowledge, as presently conducted, none of the operation
of the buildings, fixtures and other improvements comprising a part of the
Properties is in violation of any applicable building code, zoning ordinance or
other “land use” Law.

(d) Each Property Entity holds the lessor’s interest under the leases, licenses,
tenancies, possession agreements and occupancy agreements with tenants of its
Property (the “Leases”). Except for matters that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (1) no
Property Entity, nor any of its Subsidiaries, nor, to the Principal’s Knowledge,
any other party to any Lease, is in breach or default of any such Lease, (2) to
the Principal’s Knowledge, no event has occurred or has been threatened in
writing, which with or without the passage of time or the giving of notice, or
both, would, individually or together with all such other events, constitute a
default under any Lease, or would, permit termination, modification or
acceleration under such Lease, and (3) to the Principal’s Knowledge, each of the
Leases is valid and binding and in full force and effect, subject to applicable
bankruptcy, insolvency, moratorium or other similar Laws relating to creditors’
rights and general principles of equity. To the Principal’s Knowledge, no tenant
under any of such Leases is presently the subject of any voluntary or
involuntary bankruptcy or insolvency proceedings.

1.10 Existing Loans. Schedule 1.10 lists, as of the date hereof, all secured
loans encumbering the Properties or any direct or indirect interest in the
applicable Property Entity or Contributed Entity (the “Disclosed Loans”) and the
outstanding aggregate principal balance as of the date set forth on Schedule
1.10. To the Principal’s Knowledge, no monetary default (beyond applicable
notice and cure periods) by any party exists under any of the Disclosed Loans
and the documents entered into in connection therewith (collectively, the
“Disclosed Loan Documents”) and no non-monetary default (beyond applicable
notice and cure periods) by any party exists under any of such Disclosed Loan
Documents.

 

5



--------------------------------------------------------------------------------

1.11 Insurance. Each Property Entity or Contributed Entity or its Subsidiaries
has in place the public liability, casualty and other insurance coverage with
respect to each Property owned, leased and/or managed by it as the Principal
reasonably deems necessary and in all cases including such coverage as is
required under the terms of any loan or Lease. Each of the insurance policies
with respect to each Property is in full force and effect in all material
respects and all premiums due and payable thereunder have been fully paid when
due. To the Principal’s Knowledge, no Property Entity or Contributed Entity nor
any of the Contributors has received from any insurance company any notices of
cancellation or intent to cancel any insurance.

1.12 Environmental Matters. Except for matters that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(A) each Property Entity, Contributed Entity and its Subsidiaries are in
compliance with all Environmental Laws, (B) no Property Entity, Contributed
Entity nor, to the Principal’s Knowledge, any of the Contributors has received
any written notice from any Governmental Authority or third party alleging that
such Property Entity, Contributed Entity, Subsidiary or any Property is not in
compliance with applicable Environmental Laws, and (C) there has not been a
release of a hazardous substance on any Property that would require
investigation or remediation under applicable Environmental Laws.

1.13 Eminent Domain. There is no existing, or to the Principal’s Knowledge,
proposed or threatened condemnation, eminent domain or similar proceeding, or
private purchase in lieu of such a proceeding which would affect any of the
Properties.

1.14 Taxes. Except as set forth in Schedule 1.14:

(a) Each Property Entity, Contributed Entity and Subsidiary has timely and
properly filed all Tax returns and reports required to be filed by it (after
giving effect to any filing extension properly granted by a Governmental
Authority having authority to do so), and all such returns and reports are
accurate and complete in all material respects, and has paid (or had paid on its
behalf) all Taxes as required to be paid by it.

(b) No deficiencies for any Taxes have been proposed, asserted, assessed or, to
the Principal’s Knowledge, threatened against any Property Entity, Contributed
Entity or Subsidiary, and no requests for waivers of the time to assess any such
Taxes are pending.

(c) No Property Entity, Contributed Entity or Subsidiary holds any asset the
disposition of which would be subject to rules similar to Section 1374 of the
Code; and no Property Entity, Contributed Entity or Subsidiary has requested or
received any ruling from the IRS or comparable rulings from other taxing
authorities or has entered into any “closing agreement” as described in
Section 7121 of the Code or similar arrangement. There are no liens or
encumbrances for Taxes on any Property, other than liens or encumbrances for
Taxes not yet due and payable, and no action, proceeding or investigation has
been instituted against any Property Entity, Contributed Entity or Subsidiary
or, to the Principal’s Knowledge, any Contributor that would give rise to any
such liens or encumbrances. Each Property Entity, Contributed Entity and
Subsidiary has withheld and paid all Taxes required to have been withheld and
paid in connection with any amounts paid or owing to any employee, independent
contractor, creditor, member or other third party, and all Forms W-2 and 1099
required with respect thereto have been properly completed and timely filed.

 

6



--------------------------------------------------------------------------------

(d) There are no pending or, to the Principal’s Knowledge, threatened audits,
assessments or other actions for or relating to any liability in respect of
income or material non-income Taxes of any Property Entity, Contributed Entity
or Subsidiary, there are no matters under discussion with any Tax authority with
respect to income or material non-income Taxes that are likely to result in an
additional liability for Taxes with respect to any Property Entity, Contributed
Entity or Subsidiary and no Property Entity, Contributed Entity or Subsidiary
is, or has ever been, a party to or bound by any Tax indemnity agreement, Tax
sharing agreement, Tax allocation agreement or similar contract.

(e) At all times since its formation, each S Corp (including any “predecessor
corporation” (within the meaning of Treasury Regulations Section 1.1374-1(e)) to
such S Corp) has continuously qualified as an “S corporation” within the meaning
of Section 1361(a)(1) of the Code and all applicable corresponding provisions of
state and local law, and no Tax authority has claimed in writing that such
S Corp does not qualify as an S corporation. No S Corp has ever elected to treat
any Subsidiary as a “qualified subchapter S subsidiary” within the meaning of
Section 1361(b)(3)(B) of the Code.

(f) No S Corp has any current or accumulated earnings and profits.

(g) The current and accumulated earnings and profits of each C Corp through the
date hereof is set forth in Schedule 1.14(g).

(h) Since its formation, for U.S. federal income tax purposes, each Property
Entity, Contributed Entity and Subsidiary, other than the S Corps (as defined
herein) and the C Corps (as defined herein), has been treated as a partnership
or a disregarded entity and not as a corporation or an association taxable as a
corporation. Schedule 1.14(h)(i) sets forth each Property Entity, Contributed
Entity and Subsidiary that is treated as a partnership for U.S. federal income
Tax purposes, and except as set forth in Schedule 1.14(h)(i), each such entity
has always been treated as a partnership for U.S. federal and applicable state
and local income Tax purposes. Schedule 1.14(h)(ii) sets forth each Property
Entity, Contributed Entity and Subsidiary that is treated as an entity
disregarded from its owner for U.S. federal income Tax purposes, and except as
set forth in Schedule 1.14(h)(ii), each such entity has always been treated as
an entity disregarded from its owner for U.S. federal and applicable state and
local income Tax purposes. The Principal has included all income, gain, loss,
deduction or other Tax items in his income Tax returns in a manner consistent
with the Schedule K-1’s received by the Principal from each Contributed Entity.

1.15 Non-Foreign Status. To the Principal’s Knowledge, except as set forth on
Schedule 1.15, none of the Contributors, Property Entities or Contributed
Entities is a foreign person (as defined in the Code).

1.16 Bankruptcy. No bankruptcy or similar insolvency proceeding has been filed,
or is currently contemplated or, to the Principal’s Knowledge, threatened, with
respect to any Property Entity, Contributed Entity or Subsidiary.

 

7



--------------------------------------------------------------------------------

1.17 Employees. Except as set forth on Schedule 1.17, no Property Entity,
Contributed Entity nor Subsidiary has or has ever had any employees. No Property
Entity, Contributed Entity nor Subsidiary is delinquent in payments to any of
its employees, consultants or independent contractors for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed or
amounts required to be reimbursed to such employees, consultants or independent
contractors. Each Property Entity, Contributed Entity and Subsidiary has, to the
extent applicable:

(a) complied in all material respects with all applicable laws related to
employment;

(b) withheld and paid to the appropriate governmental entity or is holding for
payment not yet due to such governmental entity all amounts required to be
withheld from employees; and

(c) no policy, practice, plan or program of paying severance or pay or any form
of severance compensation in connection with the termination of employment
service and no agreement pursuant to which it would be required to pay severance
to any director, officer, employee or consultant.

1.18 Contracts and Commitments. Except as set forth in the organizational
documents of each Property Entity, Contributed Entity or as otherwise disclosed
in Schedule 1.18, no Property Entity, Contributed Entity nor Subsidiary is a
party to any agreements for the sale of its assets, for the grant to any Person
of any preferential right to purchase any such assets or the acquisition of any
operating business, assets or capital stock of any other corporation, entity or
business, other than in the ordinary course of business.

ARTICLE II

NATURE OF REPRESENTATIONS AND WARRANTIES

2.1 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement shall survive after the effective time of
the contributions and other Formation Transactions contemplated in the Formation
Transaction Documentation until the first anniversary of the Closing Date (the
“Expiration Date”). If written notice of a claim in accordance with Section 3.2
has been given prior to the Expiration Date, then the relevant representation or
warranty shall survive, but only with respect to such specific claim, until such
claim has been finally resolved. Any claim for indemnification not so asserted
in writing by the Expiration Date may not thereafter be asserted and shall
forever be waived. Notwithstanding the foregoing, claims for indemnification
resulting from breaches of the representations in Section 1.14 may be asserted
until the expiration of the applicable statute of limitations.

ARTICLE III

INDEMNIFICATION

3.1 Indemnification of Acquirer. The Acquirer and its Affiliates and each of its
directors, officers, employees, agents and representatives (each of which is an
“Indemnified

 

8



--------------------------------------------------------------------------------

Party” and collectively, the “Indemnified Parties”), shall be indemnified and
held harmless by the Principal, under the terms and conditions of this
Agreement, from and against any and all Losses arising out of or relating to,
asserted against, imposed upon or incurred by the Indemnified Parties in
connection with or as a result of any breach of a representation or warranty
contained in Article I of this Agreement (subject to the survival limitations
set forth in Section 2.1 hereof) (collectively, the “Indemnified Losses”);
provided, the Indemnified Parties shall only be entitled to indemnification for
breaches of representations and warranties made pursuant to Article I of this
Agreement to the extent that the Indemnified Losses with respect to such
breaches exceed, in the aggregate, One Million Dollars ($1,000,000.00) (the
“Deductible”). The Principals shall only be liable for Indemnified Losses (after
giving effect to and only for amounts in excess of the Deductible) up to the
Maximum Indemnity Amount.

3.2 Claims.

(a) At the time when the Acquirer learns of any potential claim for Indemnified
Losses under this Agreement (a “Claim”), it will promptly give written notice (a
“Claim Notice”) to the Principal; provided that the failure to so notify the
Principal shall not prevent recovery under this Agreement, except to the extent
that the Principal shall have been materially prejudiced by such failure. Each
Claim Notice shall describe in reasonable detail the facts known to the
Indemnified Party giving rise to such Claim. The Indemnified Party shall deliver
to the Principal, promptly after the Indemnified Party’s receipt thereof, copies
of all notices and documents (including court papers) received by such
Indemnified Party relating to a Third Party Claim (as defined below); provided
that failure to do so shall not prevent recovery under this Agreement, except to
the extent that the Principal shall have been materially prejudiced by such
failure. Any Indemnified Party may at its option demand indemnity under this
Article III as soon as a Claim has been threatened by a third party, regardless
of whether an actual Loss has been suffered, so long as the Indemnified Party
shall in good faith determine that such claim is not frivolous and that the
Indemnified Party may be liable for, or otherwise incur, a Loss as a result
thereof.

(b) The Principal shall be entitled, at his own expense, to elect to assume and
control the defense of any Claim based on claims asserted by third parties
(“Third Party Claims”), through counsel chosen by the Principal and reasonably
acceptable to the Indemnified Parties, if the Principal gives written notice of
his intention to do so to the Acquirer within twenty (20) days of the receipt of
the applicable Claim Notice; provided, however, that the Indemnified Parties may
at all times participate in such defense at their own expense. Without limiting
the foregoing, in the event that the Principal exercises the right to undertake
any such defense against a Third Party Claim, the Indemnified Party shall
cooperate with the Principal in such defense and make available to the
Principal, at the Principal’s expense, all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under such
Indemnified Party’s control relating thereto as is reasonably required by the
Principal. No compromise or settlement of such Third Party Claim may be effected
by either the Indemnified Party, on the one hand, or the Principal, on the other
hand, without the other party’s consent (which shall not be unreasonably
withheld or delayed) unless (i) there is no finding or admission of any
violation of Law and no effect on any other claims that may be made against such
other party, (ii) each Indemnified Party that is party to such claim is released
from all liability with respect to such claim, and (iii) there is no equitable
order, judgment or term that in any manner

 

9



--------------------------------------------------------------------------------

affects, restrains or interferes with the business of the Indemnified Party that
is party to such claim or any of its Affiliates. Notwithstanding the foregoing,
if the compromise or settlement of such Third Party Claim could reasonably be
expected to adversely affect the status of the REIT as a real investment trust
within the meaning of Section 856 of the Code, then the REIT shall make such
decision to compromise or settle the Third Party Claim without the need to
obtain the Principal’s consent.

3.3 Delivery of Indemnity Amounts. Upon resolution of any disputed Claim or
portion of a Claim as evidenced by (x) a written agreement between the Acquirer
and the Principal or (y) a final award of an arbitral tribunal in accordance
with this Agreement, the Principal shall deliver the amount of the
indemnification to the Indemnified Party. Indemnity payments may be made by the
Principal in the form of cash or OP Units. To the extent indemnification is made
through delivery by the Principal of OP Units, such OP Units shall be valued at
an amount per OP Unit equal to the IPO Price. The Principal hereby authorizes
the REIT, as general partner of the Operating Partnership, to take all such
action as may be necessary to amend the partnership agreement of the Operating
Partnership, and any exhibits or schedules thereto, to reflect the delivery of
any OP Units by the Principal as an indemnification payment hereunder and to
reflect that the Principal has no further right, title or interest with respect
to any such OP Units.

3.4 Exclusive Remedy. The sole and exclusive remedy for Indemnified Parties with
respect to any and all claims relating to a breach of this Agreement (other than
breaches arising out of or in connection with fraud) shall be indemnification in
accordance with the terms of this Agreement. The Principal shall not be liable
or obligated to make payments under this Agreement in excess of the Maximum
Indemnity Amount (as defined herein).

3.5 Characterization of Payments. Any indemnity payments shall constitute an
adjustment of the contribution consideration received by the Principal pursuant
to his Contribution Agreement for Tax purposes and shall be treated as such by
all parties on their tax returns to the extent permitted by Law.

ARTICLE IV

GENERAL PROVISIONS

4.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when (i) delivered personally, (ii) five
(5) Business Days after being mailed by certified mail, return receipt requested
and postage prepaid, (iii) one (1) Business Day after being sent by a nationally
recognized overnight courier or (iv) transmitted by facsimile if confirmed
within twenty four (24) hours thereafter by a signed original sent in the manner
provided in clause (i), (ii) or (iii) to the parties at the following addresses
(or at such other address for a party as shall be specified by notice from such
party): If to the REIT or the Operating Partnership, to: Armada Hoffler, L.P.,
222 Central Park Avenue, Suite 2100, Virginia Beach, Virginia 23462, Attention:
President; if to the Principal, to: Daniel A. Hoffler, Suite 2100, 222 Central
Park Avenue, Virginia Beach, Virginia.

 

10



--------------------------------------------------------------------------------

4.2 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

(b) “Business Day” means any day that is not a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia.

(c) “C Corp” means each of the entities listed on Schedule 4.2(c).

(d) “Closing Date” means the closing date of the transactions contemplated by
the Formation Transaction Documents.

(e) “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.

(f) “Environmental Laws” means all federal, state and local Laws governing
pollution or the protection of human health or the environment.

(g) “Formation Transaction Documentation” means all of the Contribution
Agreements, the Master Reorganization Agreement, this Agreement and related
documents and agreements pursuant to which all of the Contributed Entities
and/or the equity interests in the Contributed Entities and the Property
Entities are to be acquired by the REIT or the Operating Partnership, directly
or indirectly, as part of the Formation Transactions.

(h) “Formation Transactions” means the transactions contemplated by this
Agreement and the other Formation Transaction Documentation.

(i) “GAAP” means generally accepted accounting principles, as in effect in the
United States of America as of the date of determination.

(j) “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

(k) “Knowledge” means actual current knowledge.

(l) “Laws” means laws, statutes, rules, regulations, codes, orders, ordinances,
judgments, injunctions, decrees and policies of any Governmental Authority,
including, without limitation, zoning, land use or other similar rules or
ordinances.

 

11



--------------------------------------------------------------------------------

(m) “Liens” means all pledges, claims, liens, charges, restrictions, controls,
easements, rights of way, exceptions, reservations, leases, licenses, grants,
covenants and conditions, encumbrances and security interests of any kind or
nature whatsoever.

(n) “Losses” means charges, complaints, claims, actions, causes of action,
losses, damages, Taxes, liabilities and expenses of any nature whatsoever,
including without limitation, amounts paid in settlement, reasonable attorneys’
fees, costs of investigation, costs of investigative judicial or administrative
proceedings or appeals therefrom and costs of attachment or similar bonds, as
well as all collection costs and enforcement expenses incurred in retaking,
holding, preparing for sale, selling or otherwise disposing of or realizing on
collateral or otherwise exercising or enforcing any rights or remedies under
pledge and security or other collateral documents, but does not include any
diminution in value of the Acquirer.

(o) “Master Reorganization Agreement” means the Master Reorganization Agreement
dated March 21, 2013 among the parties named therein.

(p) “Material Adverse Effect” means with respect to each Contributed Entity,
Property Equity, Subsidiary or Property, any material adverse change in any of
the assets, business, condition (financial or otherwise), results of operation
or prospects of such Contributed Entity, Property Entity, Subsidiary or
Property.

(q) “Maximum Indemnity Amount” means Ten Million Dollars ($10,000,000.00).

(r) “Permitted Liens” means (i) Liens, or deposits made to secure the release of
such Liens, securing Taxes, the payment of which is not delinquent or the
payment of which (including, without limitation, the amount or validity thereof)
is being contested in good faith by appropriate proceedings for which adequate
reserves have been made in accordance with GAAP; (ii) zoning, entitlement,
building and other land use Laws imposed by governmental agencies having
jurisdiction over the Properties; (iii) covenants, conditions, restrictions,
easements for public utilities, encroachments, rights of access or other
non-monetary matters that do not materially impair the use of the Properties for
the purposes for which they are currently being used or proposed to be used in
connection with the relevant Person’s business; (iv) Liens securing Disclosed
Loans; (v) Liens arising under leases disclosed in full to the Acquirer and in
effect as of the Closing Date; (vi) any exceptions contained in the title
policies relating to the Properties as of the Closing Date, copies of which
title policies were provided to the Acquirer and their counsel, none of which
substantially and materially impair the use of the Properties for the purposes
for which they are currently being used; and (vii) mechanics’, carriers’,
workers’, repairers’ and similar Liens arising or incurred in the ordinary
course of business that are not yet due and payable and which are not, in the
aggregate, material to the business, operations and financial condition of the
Properties so encumbered.

(s) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

(t) “Properties” shall have the meaning given in the Recitals.

(u) “S Corp” means each of the entities listed on Schedule 4.2(u).

 

12



--------------------------------------------------------------------------------

(v) “Subsidiary” means any corporation, partnership, limited liability company,
joint venture, trust or other legal entity in which a Contributed Entity owns
(either directly or through or together with another Subsidiary) either (i) a
general partner, managing member or other similar interest, or (ii) outstanding
capital stock or other equity interests of such corporation, partnership,
limited liability company, joint venture or other legal entity. As used herein,
“Subsidiary” or “Subsidiaries” refers to the Subsidiaries of the Contributed
Entities, as set forth on Schedule 4.2(v), unless the context otherwise
requires.

(w) “Tax” means all federal, state, local and foreign income, withholding, gross
receipts, license, property, sales, franchise, employment, payroll, goods and
services, stamp, environmental, customs duties, capital stock, social security,
transfer, alternative minimum, excise and other taxes, tariffs or governmental
charges of any nature whatsoever, including estimated taxes, together with
penalties, interest or additions to Tax with respect thereto, whether or not
disputed.

4.3 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto. Each
party may rely on a facsimile or electronic pdf email signature of the other
party as if it were an original signature.

4.4 Entire Agreement; Third-Party Beneficiaries. This Agreement, including,
without limitation, the exhibits hereto and thereto, constitute the entire
agreement and supersede each prior agreement and understanding, whether written
or oral, among the parties regarding the subject matter of this Agreement. This
Agreement is not intended to confer any rights or remedies on any Person other
than the parties hereto.

4.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to the
conflicts of law rules thereof.

4.6 Assignment. This Agreement shall be binding upon, and shall be enforceable
by and inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and assigns; provided, however, that this
Agreement may not be assigned (except by operation of law) by any party without
the prior written consent of the other parties, and any attempted assignment
without such consent shall be null and void and of no force and effect, except
that the Acquirer may assign its rights and obligations hereunder to an
Affiliate.

4.7 Jurisdiction. The parties hereto hereby:

(a) submit to the exclusive jurisdiction of any state or federal court sitting
in the City of Virginia Beach, Virginia, with respect to any dispute arising out
of this Agreement or any transaction contemplated hereby to the extent such
courts would have subject matter jurisdiction with respect to such dispute, and

(b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, or that the venue of the action is improper.

 

13



--------------------------------------------------------------------------------

4.8 Dispute Resolution. The parties intend that this Section 4.8 will be valid,
binding, enforceable, exclusive and irrevocable and that it shall survive any
termination of this Agreement.

(a) Upon any dispute, controversy or claim arising out of or relating to this
Agreement or the enforcement, breach, termination or validity thereof
(“Dispute”), the party raising the Dispute will give written notice to the other
parties to the Dispute describing the nature of the Dispute following which the
parties to such Dispute shall attempt for a period of ten (10) Business Days
from receipt by the parties of notice of such Dispute to resolve such Dispute by
negotiation between representatives of the parties hereto who have authority to
settle such Dispute. All such negotiations shall be confidential and any
statements or offers made therein shall be treated as compromise and settlement
negotiations for purposes of any applicable rules of evidence and shall not be
admissible as evidence in any subsequent proceeding for any purpose. The statute
of limitations applicable to the commencement of a lawsuit shall apply to the
commencement of an arbitration hereunder, except that no defense based on the
running of the statute of limitations will be available based upon the passage
of time during any such negotiation. Regardless of the foregoing, a party shall
have the right to seek immediate injunctive relief pursuant to clause (c) below
without regard to any such ten (10) Business Day negotiation period.

(b) Any Dispute (including the determination of the scope or applicability of
this Agreement to arbitrate) that is not resolved pursuant to clause (a) above
shall be submitted to final and binding arbitration in Virginia Beach, Virginia
before one neutral and impartial arbitrator, in accordance with the laws of the
Commonwealth of Virginia for agreements made in and to be performed in Virginia.
The arbitration shall be administered by JAMS, Inc. (“JAMS”) pursuant to its
Comprehensive Arbitration Rules and Procedures, as in effect on the date hereof.
The parties hereto shall appoint one arbitrator within fifteen (15) days of a
demand for arbitration. If an arbitrator is not appointed within such 15-day
period, the arbitrator shall be appointed by JAMS in accordance with its
Comprehensive Arbitration Rules and Procedures, as in effect on the date hereof.
The arbitrator shall designate the place and time of the hearing. The hearing
shall be scheduled to begin as soon as practicable and no later than sixty
(60) days after the appointment of the arbitrator (unless such period is
extended by the arbitrator for good cause shown) and shall be conducted as
expeditiously as possible. The award, which shall set forth the arbitrator’s
findings of fact and conclusions of law, shall be filed with JAMS and mailed to
the parties no later than thirty (30) days after the close of the arbitration
hearing. The arbitration award shall be final and binding on the parties and not
subject to collateral attack. Judgment upon the arbitration award may be entered
in any federal or state court having jurisdiction thereof.

(c) Notwithstanding the parties’ agreement to submit all Disputes to final and
binding arbitration before JAMS, the parties shall have the right to seek and
obtain temporary or preliminary injunctive relief in any court having
jurisdiction thereof. Such courts shall have authority to, among other things,
grant temporary or provisional injunctive relief in order to protect any party’s
rights under this Agreement. Without prejudice to such provisional remedies

 

14



--------------------------------------------------------------------------------

as may be available under the jurisdiction of a court, the arbitral tribunal
shall have full authority to grant provisional remedies and to direct the
parties to request that any court modify or vacate any temporary or preliminary
relief issued by such court, and to award damages for the failure of any party
to respect the arbitral tribunal’s orders to that effect.

(d) The prevailing party shall be entitled to recover its costs and reasonable
attorneys’ fees, and the non-prevailing party shall pay all expenses and fees of
JAMS, all costs of the stenographic record, all expenses of witnesses or proofs
that may have been produced at the direction of the arbitrator, and the fees,
costs and expenses of the arbitrator. The arbitrator shall allocate such costs
and designate the prevailing party or parties for these purposes.

4.9 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

4.10 Rules of Construction.

(a) The parties hereto agree that they have been represented by counsel during
the negotiation, preparation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

(b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms, unless otherwise defined herein. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time, amended, qualified or supplemented, including (in
the case of agreements and instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns.

4.11 Equitable Remedies. The parties agree that irreparable damage would occur
to the Acquirer in the event that any of the provisions of this Agreement were
not performed in

 

15



--------------------------------------------------------------------------------

accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Acquirer shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the Principal and to
enforce specifically the terms and provisions hereof in any federal or state
court located in Virginia Beach, Virginia, this being in addition to any other
remedy to which the Acquirer is entitled under this Agreement or otherwise at
law or in equity.

4.12 Time of the Essence. Time is of the essence with respect to all obligations
under this Agreement.

4.13 Headings. Headings of the Articles and Sections of this Agreement are for
the convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.

[Signature Page Follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers, all as of the date first written
above.

 

ACQUIRER:

ARMADA HOFFLER PROPERTIES, INC., a Maryland corporation

By:

 

/s/ Louis S. Haddad

  Name:   Louis S. Haddad   Title:   President and Chief Executive Officer

ARMADA HOFFLER, L.P., a Virginia limited partnership

By:

 

Armada Hoffler Properties, Inc.

a Maryland corporation, its General Partner

  By:  

/s/ Louis S. Haddad

    Name:   Louis S. Haddad     Title:   President and Chief Executive Officer

PRINCIPAL:

/s/ Daniel A. Hoffler

  ,

 

 

Daniel A. Hoffler, an individual

 

17